UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-1050


MARCIA C. GETER,

                        Plaintiff – Appellant,

          v.

MAGNOLIA MANOR     OF   COLUMBIA;   FUNDAMENTAL    LONG   TERM   CARE
HOLDINGS LLC,

                        Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Mary G. Lewis, District Judge.
(3:14-cv-04703-MGL)


Submitted:   May 18, 2016                         Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcia C. Geter, Appellant Pro Se. Danny Michael Henthorne,
LITTLER MENDELSON PC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marcia C. Geter appeals from the district court’s order

adopting the recommendation of the magistrate judge and granting

the   Defendants’   motion   to   dismiss   or   compel   arbitration   of

Geter’s employment discrimination action.         We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.            Geter v. Magnolia

Manor, No. 3:14-cv-04703-MGL (D.S.C. Dec. 17, 2015).             We deny

Geter’s motion to amend the complaint.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                    2